         Case 1:19-cr-00716-DLC Document 14 Filed 10/24/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 24, 2019

BY ECF

Honorable Denise Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Telemaque Lavidas,
               19 Cr. 716 (DLC)

Dear Judge Cote:

        The Government respectfully submits this letter to request that the Court enter the attached
protective order. The discovery in this case contains a significant volume of sensitive business
and personal information and the proposed order will enable the government to meet its discovery
obligations quickly and without the need for extensive redactions. The defendant, through counsel,
has consented to the terms of the proposed order.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Attorney for the United States Acting
                                                     Under Authority Conferred by 28 USC 515

                                              By:           /s/            ___
                                                     Daniel Tracer / Richard Cooper
                                                     Assistant United States Attorneys
                                                     (212) 637-2329/1027
